 Hilary L. Barnes, #19669
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

 In re:                                          Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          MOTION FOR EMERGENCY HEARING ON
                Debtor.                   DEBTOR’S EXPEDITED MOTION FOR
                                          INTERIM AND FINAL ORDERS (I)
                                          AUTHORIZING DEBTOR TO OBTAIN POST-
                                          PETITION SECURED FINANCING; (II)
                                          GRANTING SECURITY INTERESTS AND
                                          LIENS TO DEBTOR-IN-POSSESSION
                                          LENDER AND RELATED RELIEF
          Bob Bondurant School of High Performance Driving, Inc. (the “Debtor”), the debtor and

 debtor in possession in the above-captioned chapter 11 case (the “Case”), hereby requests the

 Court to enter an order setting an emergency hearing on February 13, 2019 at 2:30 p.m. to

 consider the Expedited Motion for Interim and Final Orders (I) Authorizing Debtor to Obtain

 Post-Petition Secured Financing; (II) Granting Security Interests and Liens to Debtor-In-

 Possession Lender and Related Relief (the “DIP Motion”) [Docket No. 146]. As set forth in the

 DIP Motion, the Debtor seeks entry of an interim order, substantially in the form attached as

 Exhibit A hereto (the “Interim Order”): (a) authorizing the Debtor to obtain debtor-in-

 possession financing in the total amount of $675,000 in two tranches: (i) on an interim basis in

 the amount of $281,186, and (ii) on a final basis in the amount of $393,814, and (b) in

 connection therewith granting super-priority administrative expense status to the DIP Lender and

 grant to the DIP Lender a priming lien on substantially all of the Debtor’s current and future
 assets, including Chapter 5 causes of action.




 {00151469}
Case 2:18-bk-12041-BKM         Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08             Desc
                                Main Document    Page 1 of 7
         A hearing to consider another matter in this Case, Sun Valley Marina Development

 Corporation’s Motion to Compel Payment of Post-Petition Rent [Docket No. 118] (“Motion to

 Compel”), is already set for the requested date and time. If granted on an interim basis, the DIP

 Motion will resolve the Motion to Compel, which is why the Debtor seeks a hearing on the DIP

 Motion at the same time.

         In support of this Motion, the Bondurant School respectfully states as follows:

 I.      JURISDICTION AND VENUE

         1.     The Debtor filed a voluntary bankruptcy petition for relief in the District of

 Arizona under Chapter 11 on October 2, 2018. The Debtor continues to operate its business as a

 debtor-in-possession in accordance with Code §§ 1107 and 1108.

         2.     This Court has jurisdiction over the Case under 28 U.S.C. §§ 157 and 1334. This

 Motion is a core proceeding related to the administration of the bankruptcy estate under 28

 U.S.C. § 157(b)(2)(A).

         3.     The Debtor maintains its headquarters and principal place of business in

 Chandler, Arizona. Accordingly, venue for this Case is proper in this District under 28 U.S.C.

 §§ 1408 and 1409.

         4.     No trustee or examiner has been appointed in this case, nor has an official

 committee of unsecured creditors been established.

         5.     Timothy H. Shaffer of Clotho Recovery Systems, whose retention and

 employment the Court approved, continues to serve as the Debtor’s Chief Restructuring Officer

 (“CRO”).

 II.     FACTUAL AND PROCEDURAL BACKGROUND

         6.     In support of this Motion, the Debtor incorporates by this reference the factual

 statements contained in the DIP Motion and the Declaration of Timothy H. Shaffer (the “Shaffer

 Declaration”).

 III.    REQUESTED RELIEF
         7.     The Debtor respectfully requests, pursuant to Local Rule 9013-1(h), the Court to



 {00151469}                              -2-
Case 2:18-bk-12041-BKM         Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08              Desc
                                Main Document    Page 2 of 7
 set an expedited hearing on an accelerated notice to consider the Application. The Debtor is

 unaware of any creditors or parties in interest who oppose or will oppose its request for an

 expedited hearing on the DIP Motion.

         8.     An immediate infusion of funds in the form of the first tranche of the DIP Loan is

 critical to resolving the Motion to Compel and bringing Sun Valley Marina Development

 Corporation (“Sun Valley”), the sublessor of the real property where the Debtor operates, and

 other leaseholders current, providing the Debtor with operational breathing room, and moving

 the Debtor forward to a § 363 sale and a confirmable plan of reorganization. Without interim

 approval of the DIP Loan, the Debtor, its estate, and its creditors face immediate and irreparable

 harm.

         IV.    NOTICE

         9.     Notice of this Motion and the Application has been given to the Office of the

 United States Trustee, the Debtor’s secured creditor, JPMorgan Chase Bank, N.A., Sun Valley,

 the Debtor’s twenty (20) largest unsecured creditors, and any party that requested notice through

 the Court’s CM/ECF system.

         10.    Given the exigent circumstances, the Debtor submits that it is not feasible to give

 any other notice. Accordingly, the Debtor requests the Court to waive and dispense with the

 requirement of any further notice for the Application.

         WHEREFORE, the Debtor respectfully requests that the Court enter an order setting an

 expedited hearing on the DIP Motion for February 13, at 2:30 p.m. A proposed form of order is

 attached hereto as Exhibit A.

         DATED: February 8, 2019.

                                                         ALLEN BARNES & JONES, PLC

                                                         /s/ HLB #19669
                                                         Hilary L. Barnes
                                                         Attorneys for the Debtor

 E-FILED on February 8, 2019 with the U.S.
 Bankruptcy Court and copies served via ECF
 notice on all parties that have appeared in the case.



 {00151469}                                -3-
Case 2:18-bk-12041-BKM           Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08             Desc
                                  Main Document    Page 3 of 7
 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi, Esq.                       Warren J. Stapleton, Esq.
 OFFICE OF THE UNITED STATES TRUSTEE              OSBORN MALEDON
 230 N. First Avenue, Ste 204                     2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85003-1706                           Phoenix, AZ 85012
 Elizabeth.C.Amorosi@usdoj.gov                    wstapleton@omlaw.com
                                                  Attorneys for Sun Valley Marina Development

 Michelle E. Shriro                               Thomas E. Littler
 SINGER & LEVICK, P.C.                            LITTLER, PC
 16200 Addison Road, Suite 140                    341 W Secretariat Dr.
 Addison, Texas 75001                             Phoenix, AZ 85284
 mshriro@singerlevick.com                         telittler@gmail.com
 Attorneys for Moses Smith Racing LLC             Attorneys for Semple Marchal Cooper PLC

 STINSON LEONARD STREET LLP                       Sheryl L. Toby
 1850 N. Central Ave., #2100                      DYKEMA GOSSETT PLLC
 Phoenix, AZ 85004                                39577 Woodward Ave., #300
 Christopher.simpson@stinson.com                  Bloomfield Hills, MI 48304
 Attorneys for FCA US LLC                         stoby@dykema.com
                                                  Attorneys for FCA US LLC

 Larry O. Folks                                   Leslie A. Berkoff
 FOLKS HESS KASS, PLLC                            MORITT HOCK & HAMROFF LLP
 1850 North Central Ave., Suite 1140              400 Garden City Plaza
 Phoenix, AZ 85004                                Garden City, NY 11530
 folks@folkshesskass.com                          lberkoff@moritthock.com
 Attorneys for JPMorgan Chase Bank, NA            Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant


 /s/ Carol McDonald




 {00151469}                             -4-
Case 2:18-bk-12041-BKM        Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08           Desc
                               Main Document    Page 4 of 7
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08   Desc
                          Main Document    Page 5 of 7
                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                        Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER SETTING EMERGENCY
                Debtor.                   HEARING ON DEBTOR’S EXPEDITED
                                          MOTION FOR INTERIM AND FINAL
                                          ORDERS (I) AUTHORIZING DEBTOR TO
                                          OBTAIN POST-PETITION SECURED
                                          FINANCING; (II) GRANTING SECURITY
                                          INTERESTS AND LIENS TO DEBTOR-IN-
                                          POSSESSION LENDER AND RELATED
                                          RELIEF


          Having reviewed and considered the Motion for Emergency Hearing on Debtor’s

 Expedited Motion for Interim and Final Orders (I) Authorizing Debtor to Obtain Post-Petition

 Secured Financing; (II) Granting Security Interests and Liens to Debtor-In-Possession Lender

 and Related Relief (“Motion”) filed in connection with the Expedited Motion for Interim and

 Final Orders (I) Authorizing Debtor to Obtain Post-Petition Secured Financing; (II) Granting

 Security Interests and Liens to Debtor-In-Possession Lender and Related Relief (“DIP Motion”)

 filed by the Bob Bondurant School of High Performance Driving, Inc. (the “Debtor”), the debtor

 and debtor in possession in the above-captioned chapter 11 case, the School having provided

 adequate and proper notice of the Motion to interested parties under the circumstances, no other

 notice being necessary, and good cause appearing,
          IT IS HEREBY ORDERED granting the Motion.



 {00151475}
Case 2:18-bk-12041-BKM        Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08              Desc
                               Main Document    Page 6 of 7
         IT IS FURTHER ORDERED setting an expedited hearing on February __, 2019 at

 ___________________________ a.m./p.m. to be held at the United States Bankruptcy Court,

 District of Arizona, 230 North First Avenue, 7th Floor, Courtroom 701, Phoenix, Arizona 85003

 to consider the Application.

         IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon the U.S. Trustee, the Debtor’s secured creditor, its landlord, and the 20 largest

 unsecured creditors, and file a certificate of service thereof.

                                  DATED AND SIGNED ABOVE




 {00151475}                                -2-
Case 2:18-bk-12041-BKM           Doc 147 Filed 02/08/19 Entered 02/08/19 11:44:08        Desc
                                  Main Document    Page 7 of 7
